DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application 16/917,699 filed on 6/30/2020. Claims 1-20 were previously pending. Claims 1 and 10-20 were amended in the reply filed on 9/21/2021. Claims 1 and 10 were amended in the reply filed on 12/22/2021. Claims 1, 10, 17 and 20 have been amended, claims 8 and 9 have been cancelled, and claims 21 and 22 have been added in the reply filed on 7/5/2022. This action is non-final.

Response to Arguments
Regarding Applicant’s amendment and argument starting on page 10 regarding claim 1: Applicant’s arguments filed with respect to the 35 U.S.C. § 103 rejection of claim 1 have been fully considered, but they are either moot or not persuasive. 
Applicant argues that Brady in view of Yu in view of D’Andrea do not teach or suggest the amended claim language “shipping hub facilities distributed at different locations in the selected geographical region are structured to include a plurality of tiers respectively equipped with different levels of technology and functionalities,” but Examiner respectfully disagrees. As described in paragraphs [0055] and [0058] of Brady, some (emphasis added) materials handling facilities may be equipped with remote computing resources and wireless communication networks for communicating with AGVs, and that these materials handling facilities can perform order planning.  This indicates that in an embodiment of Brady there are some materials handling facilities that are equipped with remote computing resources and wireless communication networks for communicating with AGVs, while some are not. Examiner respectfully argues that this establishes a “plurality of tiers” of shipping hub facilities: a first tier without any remote computing resources or wireless communication networks for communicating with AGVs, and a second tier with remote computing resources or wireless communication networks for communicating with AGVs (i.e. “respectively equipped with different levels of technology and functionalities”). 
Applicant further argues that Brady in view of Yu in view of D’Andrea does not teach or suggest "first tier shipping hub facility is equipped with in-bound and out-bound truck lanes with sensors or markers to enable a self-driving truck to autonomously navigate through the in- bound and out-bound truck lanes based on operations of on-board computers and sensors on the self-driving truck and interactions with the sensors or markers of the in-bound and out-bound truck lanes," and "the registered self-driving trucks that perform the customer ordered delivers of goods from one shipping hub facility to another shipping hub facility with at least one first tier shipping hub facility are configured and enabled to autonomously navigate through the in-bound and out-bound truck lanes based on information from the sensors or markers equipped in the in- bound and out-bound truck lanes to enable a registered self-driving truck to autonomously navigate through the in-bound and out-bound truck lanes." Examiner agrees but notes that this argument is now moot since claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Brady (U.S. Pub. No. 2018/0024554) in view of Yu (U.S. Pub. No. 2015/0006005) and in further view of D’Andrea (U.S. Pat. No. 10,093,526) in view of Sullivan (U.S. Pub. No. 2020/0103882).
Applicant anticipated Examiner would reject claim 1 in view of Sullivan and argues that “there is no suggestion in Sullivan that the trucks themselves autonomously navigate through lanes to reach the loading zone,” however Examiner respectfully disagrees. As shown in paragraph [0032] of Sullivan, “robot 200 motions and load engagement/disengagement within the interdiction zone 590 is generally controlled directly by an operator 299; however, in other aspects some or all of the robot 200 motion and load actions may be fully or partially automated (i.e., with or without operator oversight).” Examiner respectfully argues that this paragraph of Sullivan teaches that the robots (i.e. trucks) can autonomously navigate through the entrance lane to reach the loading zone.
Applicant further argues that Sullivan does not teach "the registered self-driving trucks that perform the customer ordered delivers of goods from one shipping hub facility to another shipping hub facility with at least one first tier shipping hub facility are configured and enabled to autonomously navigate through the in-bound and out-bound truck lanes based on information from the sensors or markers equipped in the in-bound and out-bound truck lanes to enable a registered self-driving truck to autonomously navigate through the in-bound and out-bound truck lanes." Examiner agrees that the cited reference Sullivan cannot teach this claim language alone, but it is not with Sullivan alone that the rejection was made. Examiner respectfully argues that it is the combination of Brady in view of Yu in view of D’Andrea in view of Sullivan that teaches claim 1 as a whole since it would be reasonable for one of ordinary skill in the art to combine the vehicle capabilities of Brady with those of Yu with those of D’Andrea with those of Sullivan. See rejection below for detailed combination motivations.
Applicant further argues that Brady in view of Yu in view of D’Andrea does not teach or suggest "allowing registration of delivery trucks from a third party company fleet service in the computer database to be eligible for delivery of goods between the shipping hub facilities that would otherwise be carried out only by registered self-driving trucks without using the delivery trucks from the third party company fleet service, wherein said registration of the delivery trucks of the third party company fleet service enables customers of the third party company fleet service to use the customer interface provided for registered customers of the delivery service by the one or more self-driving trucks" and "assigning the registered delivery trucks from the third party company fleet service for delivering goods between shipping hub facilities to supplement performance of customer-ordered transportation of goods between shipping hub facilities that would otherwise be performed only by registered self-driving trucks." Examiner agrees but notes that this argument is now moot since claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Brady (U.S. Pub. No. 2018/0024554) in view of Yu (U.S. Pub. No. 2015/0006005) and in further view of D’Andrea (U.S. Pat. No. 10,093,526) in view of Rademaker (U.S. Pub. No. 2012/0173448).
Applicant anticipated Examiner would reject claim 10 in view of Rademaker and argues that there is no suggestion in Rademaker of “registration of the delivery trucks of the third party company fleet service enables customers of the third party company fleet service to use the customer interface provided for registered customers of the delivery service by the one or more self-driving trucks,” however Examiner respectfully disagrees. Applicant argues that Rademaker shows an interface where a client of the original carrier can boost their delivery by adding third party, and that Rademaker does not teach that “customers of the third party company fleet service” can also access the interface. Examiner respectfully argues, however, that users are a customer of a third party company fleet service if they are browsing and purchasing third party company fleet service options. In the embodiment described in Rademaker customers of the original carrier service are also customers of the third party fleet service, and being a customer of each is not mutually exclusive.
Applicant further argues that amended claim 20 is not taught by Rademaker. Examiner agrees that the cited reference Rademaker cannot teach this claim language alone, but it is not with Rademaker alone that the rejection was made. Examiner respectfully argues that it is the combination of Brady in view of Yu in view of D’Andrea in view of Rademaker that teaches claim 20 as a whole since it would be reasonable for one of ordinary skill in the art to combine the vehicle capabilities of Brady with those of Yu with those of D’Andrea with those of Rademaker. See rejection below for detailed combination motivations.
Applicant further argues that claims 21 and 22 are not taught by any of the cited references, but Examiner respectfully disagrees. As shown in the rejection below claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Brady (U.S. Pub. No. 2018/0024554) in view of Yu (U.S. Pub. No. 2015/0006005) and in further view of D’Andrea (U.S. Pat. No. 10,093,526) in view of Sullivan (U.S. Pub. No. 2020/0103882).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Brady (U.S. Pub. No. 2018/0024554) in view of Yu (U.S. Pub. No. 2015/0006005) and in further view of D’Andrea (U.S. Pat. No. 10,093,526) in view of Sullivan (U.S. Pub. No. 2020/0103882).
Regarding the following claim 1 limitations, Brady, as shown, discloses the following limitations with the exception of a plurality of shipping hub facilities:
A method for using self-driving trucks and shipping hub facilities to provide a delivery service in a selected geographical region, comprising: ...  provide delivery of goods to customers in the selected geographical region; [See [0016]; [0020]; Brady teaches using autonomous ground vehicles (AGVs) and a materials handling facility to deliver items for a group of users in a given area, such as a neighborhood.]
... wherein each shipping hub facility includes a warehouse space for storing customer goods to be delivered ... [See [0020]; Brady teaches a materials handling facility being a warehouse for inventory handling, and inventory items being delivered.]
... wherein the shipping hub facilities ... are structured to include a plurality of tiers respectively equipped with different levels of technology and functionalities in connection with interfacing self-driving trucks; [See [0055]; [0058]; Brady teaches some materials handling facilities may be equipped with remote computing resources and wireless communication networks for communicating with AGVs, and that these materials handling facilities can perform order planning.]
... providing a computer system of computer servers coupled to one or more communication networks or links to (1) communicate with one another to maintain, monitor and track status of goods at the shipping hub facilities including feeding facility-specific high-definition map information and navigation data to on-board computers in self-driving trucks for navigating self- driving trucks on one or more selected and designated routes ... [See [0110]; (Fig. 3); [0107]; [0108]; Brady teaches a server system 321 comprising networked computer systems and data stores. Brady further teaches maintaining information related to inventory, maps, GPS data, AGVs, delivery locations, home base locations, meeting locations, and associated travel paths, etc., which can be used to generate and deliver information to an AGV 200 used to deliver goods between destinations (i.e. the self-driving trucks are freight trucks), central management system 326, agents, etc.]
... and (3) provide a customer interface for registered customers to access the computer system for (i) ordering, tracking ... a delivery service by one or more self-driving trucks to transport goods ...; [See [0052]; [0058]; [0066]; Brady teaches providing a user interface that allows a user to place an order for an item that will be transported by an AGV to a delivery location (i.e. ordering ... a delivery service by one or more self-driving trucks to transport goods). Brady further teaches using GPS tracking data to track AGVs and answer location status requests.  Brady yet further teaches a user requesting a notification be sent when an AGV with an ordered item is approaching.]
... and (ii) accessing inventory status of goods for registered customers at one or more shipping hub facilities ... [See [0066]; [0067]; [0068]; Brady teaches users initiating a purchase request, identifying a materials handling facility with the requested item in stock (i.e. accessing inventory status of goods), and a determining an estimated delivery timeframe for the purchased item at the facility, and presenting delivery options to the user via a user interface.]
... wherein the status of each self-driving truck registered in the computer system includes a location in real time ... and a status of a delivery assignment of the registered self-driving truck; [See [0072]; [0058]; Brady teaches utilizing GPS signals to determine the coordinates of an AGV, and presenting users with a map that updates the current location of the AGV. Brady further teaches notifying a user when an AGV with an ordered item is approaching.]
... and wherein the operations of registered self-driving trucks for delivering goods ... include information on one or more assignments of each registered self- driving truck for performing one or more customer ordered deliveries of goods; [See [0071]; Brady teaches directing autonomous transportation vehicles to a meeting location for transfer to an AGV for transport to a user specified delivery location.]
... and scheduling of the one or more assignments of each registered self-driving truck for performing the one or more customer ordered deliveries of goods. [See [0056]; Brady teaches determining schedule data for the transportation vehicles and AGVs associated with the delivery instructions they are given.]
... and performing the one or more customer ordered deliveries of goods ... by the registered self-driving trucks by navigating the registered self-driving trucks on the one or more selected and designated routes ... using the navigation data fed to the on-board computers of the registered self-driving trucks [See [0082]; (Fig. 8); (Fig. 9); Brady teaches the AGV control system 210 (i.e. the on-board computer of the registered self-driving trucks) receiving travel path instructions and/or information (i.e. navigation data) to navigate the AGV along the designated travel path (i.e. navigating the registered self-driving trucks on the one or more selected and designated routes) to the delivery location to deliver an item (i.e. performing the one or more customer ordered deliveries of goods).]
... including: ... a second tier shipping hub facility is not equipped with the in-bound and out-bound truck lanes with the sensors or markers of a first tier shipping hub facility, thus providing less functionalities for interfacing the self-driving truck; [See [0023]; Brady teaches a materials handling facility equipped with scanning equipment for scanning an identifier of picked items to track the item with the storage area and the transportation vehicle, but the facilities of Brady are not equipped with in-bound and out-bound truck lanes with sensors or markers taught by Sullivan (see citations [0039]; (Fig. 5); [0040]; (Fig. 3); [0043]; [0032]; and description below).]
Yu discloses a plurality of shipping hub facilities distributed at different locations:
... shipping hub facilities distributed at different locations in the selected geographical region ... [While it is implied that the scope of Brady includes multiple materials handling facilities for a region (paragraph [0066] ... identifying a materials handling facility with the requested item in stock ...), it is not explicitly taught, as it is in Yu. See [0212]; (Fig. 14); [0182]; Yu teaches a delivery network for a delivery region comprising a plurality of home base facilities (HB). Yu further teaches that home base facilities can be warehouses (i.e. shipping hub facilities).]
... a customer interface ... for making payment for ... [While it is implied that the scope of Brady includes a user interface for making payment (paragraph [0066] The example process 500 begins with the receipt of a purchase request initiated by a user...), it is not explicitly taught, as it is in Yu. See [0066]; Yu teaches a user interface comprising a credit card reader which will unlock a compartment door of an autonomous vehicle after a recipient has made a payment.]
... transport goods from an origin shipping hub facility to a destination shipping hub facility ... [See [0127]; (Fig. 6); [0115]; Yu teaches transporting packages between regional/local distribution facilities.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the autonomous vehicle delivery system of Brady with the plurality shipping hub facilities, shipping between the plurality shipping hub facilities, and payment customer interface of Yu.  It is common in the art to have a plurality of distribution facilities across a region in order to fulfill volatile demand for items. By storing items at different warehouse facilities distributed at different locations throughout a region, transportation of items between said warehouse facilities and customer destinations can be performed more efficiently due to shortened distances required to travel. This saves on transportation costs such as driver labor hours and fuel.
... wherein the customer interface enables the registered customers to specify the origin and the destination shipping hub facilities ... [See [0127]; (Fig. 6); [0115]; [0187]; As described above, Yu teaches transporting packages between regional/local distribution facilities. Yu further teaches a sender interfacing with the system in order to submit a delivery request specifying one or more items to be transported from a location designated by the sender (i.e. the origin ... shipping hub facility) to a deliver destination (i.e. the destination shipping hub facility).]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the user interface of Brady with the user interface of Yu, thereby providing users the option to specify both the origin and destination locations of the delivery request. This benefits the users/customers involved by granting them more control over the fulfillment of their transportation request.
Further, it is common in the art for payment to be involved when placing an order for an item.  By making this combination, the system of Brady would be able to provide a quick and easy way to receive payment for purchased items which improves user satisfaction.
D'Andrea discloses the following limitations:
(2) communicate with on-board computers of self-driving vehicles... registered in the computer system to monitor, track and manage status and operations of registered self-driving vehicles ... for delivering goods between the shipping hub facilities and to detect or identify one or more conditions of a registered self-driving vehicles ... suitable for being serviced or repaired at one of suitable shipping hub facilities; [See [Col. 34, Lines 6-16]; [Col. 33, Line 62 – Col. 34, Line 3]; D’Andrea teaches determining the capability state of a mobility drive unit 20 (i.e. a self-driving vehicle). D’Andrea further teaches the capability state may relate to the repair status, supply status, or maintenance status of a mobile drive unit and its current ability or anticipated future ability to complete assigned tasks.]
... wherein the status of each self-driving truck registered in the computer system includes ... a health condition of each registered self-driving truck; [See [Col. 33, Line 62 – Col. 34, Line 3]; D’Andrea teaches determining a capability state (i.e. a health condition) of a mobile drive unit (i.e. self-driving truck).]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the autonomous vehicle delivery system of Brady in view of Yu with the capability status monitoring of D’Andrea. It is common for vehicles to require regular maintenance and repair, and autonomous vehicles are no exception. The system of Brady would benefit from monitoring repair/maintenance requirements of its vehicles in order to avoid unforeseen breakdowns, accidents, or safety hazards while fulfilling their deliveries, and subsequent delivery delays and customer dissatisfaction.
Sullivan discloses the following limitations:
... a first tier of the plurality of tiers in which each first tier shipping hub facility is equipped with in-bound and out-bound truck lanes with sensors or markers to enable a self-driving truck to autonomously navigate through the in-bound and out-bound truck lanes based on operations of on-board computers and sensors on the self-driving truck and interactions with the sensors or markers of the in-bound and out-bound truck lanes ... [See [0039]; (Fig. 5); [0040]; (Fig. 3); [0043]; [0032]; Sullivan teaches a logistics facility 100 (i.e. a shipping hub facility) equipped with sensors to indicate to robots 200 (i.e. self-driving trucks) where to stop for queuing and collaborative control in the inbound queue 598 (i.e. in-bound ... truck lane) prior to entering an interdiction zone 590. Sullivan further teaches, in response to operator departure from the robots (the operator is finished removing items from the robot), as determined by suitable sensors of the logistics facility 100 (such as camera 700), the robot 200 reverts back to fully autonomous operation and exits from the exit lane 552 (i.e. out-bound truck lane).]
... wherein the registered self-driving trucks ... with at least one first tier shipping hub facility are configured and enabled to autonomously navigate through the in-bound and out-bound truck lanes based on the information from the sensors or markers equipped in the in-bound and out-bound truck lanes to enable a registered self-driving truck to autonomously navigate through the in-bound and out-bound truck lanes. [See [0039]; (Fig. 5); [0040]; (Fig. 3); [0043]; Sullivan teaches a logistics facility 100 (i.e. a shipping hub facility) equipped with sensors to indicate to robots 200 (i.e. self-driving trucks) where to stop for queuing and collaborative control in the inbound queue 598 (i.e. in-bound ... truck lane) prior to entering an interdiction zone 590. Sullivan further teaches, in response to operator departure from the robots (the operator is finished removing items from the robot), as determined by suitable sensors of the logistics facility 100 (such as camera 700), the robot 200 reverts back to fully autonomous operation and exits from the exit lane 552 (i.e. out-bound truck lane).]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the autonomous vehicle delivery system of Brady in view of D’Andrea and Yu with the facility navigational sensors of Sullivan. While navigating a warehouse comprising human workers, it is important that autonomous vehicles move precisely in order to avoid accidents and reduce risk of harm to any human worker. The autonomous vehicles operating within the system of Brady would benefit from the navigational sensors in order to reduce the risk of worker injury when picking up or dropping off packages at materials handling facilities.
Regarding the following claim 2 limitations, Brady in view of  Yu in view of D’Andrea in view of Sullivan disclose all claim 1 limitations. Brady further discloses the following limitations:
The method as in claim 1, comprising: operating self-driving trucks to deliver goods for registered customers ... and providing driver-operated trucks to deliver goods for registered customers between shipping hub facilities and sites of registered customers.; [See [0067]; [0068]; [0071]; Brady teaches autonomous transportation vehicles delivering items to meeting locations where the items are transferred to an AGV for delivery to a user. Brady further teaches that when AGVs are unavailable, traditional carrier delivery methods (i.e. driver-operated trucks) may be used to complete the delivery to the user designated destination.]
Brady does not, however Yu does, disclose the following limitations:
... deliver goods for registered customers between shipping hub facilities ... [See [0127]; (Fig. 6); [0115]; Yu teaches transporting packages between regional/local distribution facilities.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the autonomous vehicle delivery system of Brady in view of D’Andrea and Yu with shipping between the plurality shipping hub facilities of Yu.  It is common in the art to have a plurality of distribution facilities across a region in order to fulfill volatile demand for items. By storing items at different warehouse facilities distributed at different locations throughout a region, transportation of items between said warehouse facilities and customer destinations can be performed more efficiently due to shortened distances required to travel. This saves on transportation costs such as driver labor hours and fuel.
Regarding the following claim 3 limitations, Brady in view of Yu in view of D’Andrea in view of Sullivan disclose all claim 1 limitations. D’Andrea further discloses the following limitations:
The method as in claim 1, comprising: configuring the computer system to deploy and activate an inspection protocol at on-board computers in a self-driving vehicle registered in the computer system to initiate an inspection procedure on safety and one or more operating conditions of the registered self-driving vehicle before assigning the registered self-driving vehicle for delivering goods between hub facilities. [See [Col. 10, Lines 13-18]; [Col. 4, Line 63 – Col. 5, Line 2]; [Col. 33, Line 62 – Col. 34, Line 3]; D’Andrea teaches a mobile drive unit 20 (i.e. a self-driving truck) comprising a management module 15 which, in turn, comprises a resource scheduling module 92 capable of determining the capability state of the mobile drive unit (i.e. initiate an inspection procedure on safety and one or more operating conditions of the registered self-driving vehicle D’Andrea further teaches the capability state may relate to the repair status, supply status, maintenance status, and/or any other aspect of the mobile drive units current ability or anticipated future ability to complete assigned tasks (i.e. before assigning the registered self-driving truck for delivering goods between hub facilities).]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the autonomous vehicle delivery system of Brady in view of D’Andrea and Yu with the capability status monitoring of D’Andrea. It is common for vehicles to require regular maintenance and repair, and autonomous vehicles are no exception. Further, it is advantageous and common in the art to have computers capable of performing diagnostic tests on the vehicles in which they are housed. The system of Brady would benefit from monitoring repair/maintenance requirements of its vehicles in order to avoid unforeseen breakdowns, accidents, or safety hazards while fulfilling their deliveries, and subsequent delivery delays and customer dissatisfaction.
Regarding the following claim 4 limitations, Brady in view of Yu in view of D’Andrea in view of Sullivan disclose all claim 1 limitations. D’Andrea further discloses all claim 3 limitations. D’Andrea further disclose the following limitations:
The method as in claim 3, comprising: configuring the computer system, upon identification by the inspection procedure a safety or operating condition issue of a registered self-driving truck, to initiate an alert to the on-board computer of the registered self-driving vehicles for servicing or repairing the registered self-driving vehicle at one of suitable shipping hub facilities before assigning the registered self-driving truck to a next delivery assignment. [See [Col. 34, Lines 6-16]; [Col. 33, Line 62 – Col. 34, Line 3]; D’Andrea teaches a mobile drive unit 20 transmitting a capability message (i.e. an alert) when its capabilities change or when an event affecting its capabilities occurs, such as fuel level dropping, parts breaking, or scheduled maintenance is required.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the autonomous vehicle delivery system of Brady in view of D’Andrea and Yu with the capability status monitoring of D’Andrea. It is common for vehicles to require regular maintenance and repair, and autonomous vehicles are no exception. Further, it is advantageous and common to receive a notification if repairs to a monitored vehicle are required. The system of Brady would benefit from being notified of repair/maintenance requirements of its vehicles in order to avoid unforeseen breakdowns, accidents, or safety hazards while fulfilling their deliveries, and subsequent delivery delays and customer dissatisfaction.
Regarding the following claim 5 limitations, Brady in view of Yu in view of D’Andrea in view of Sullivan disclose all claim 1 limitations. D’Andrea further discloses all claim 3-4 limitations. D’Andrea further disclose the following limitations:
The method as in claim 4, comprising: configuring the computer system, upon initiating the alert, to schedule a service or repair of the registered self-driving vehicle at one of suitable shipping hub facilities and direct the scheduled service information to the on-board computer of the registered self-driving truck. [See [Col. 35, Lines 6-16]; D’Andrea teaches the resource scheduling module 92, which is the same module responsible for determining the capability state of a mobile drive unit 20, scheduling the mobile drive unit 20 to move to an automated repair station 994 or another destination in order to be repaired.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the autonomous vehicle delivery system of Brady in view of D’Andrea and Yu with the capability status monitoring of D’Andrea. It is common for vehicles to require regular maintenance and repair, and autonomous vehicles are no exception. Further, it is advantageous to automatically schedule a vehicle to receive repairs when repairs to a monitored vehicle are required. The system of Brady would benefit from automatically directing a vehicle in need of repairs to an area to be fixed in order to avoid unforeseen breakdowns, accidents, or safety hazards while fulfilling their deliveries, and subsequent delivery delays and customer dissatisfaction.
Regarding the following claim 6 limitations, Brady in view of Yu in view of D’Andrea in view of Sullivan disclose all claim 1 limitations. Brady further discloses the following limitations:
The method as in claim 1, comprising: configuring the computer system to interact with on-board computers in self-driving trucks registered in the computer system to receive audio and visual information associated with the real-time operation of the registered self-driving truck. [See [0016]; [0039]; Brady teaches an AGV equipped with image sensors and sound sensors to determine when a transportation vehicle is approaching an area (meeting location) to transfer items to the AGV.]
Regarding the following claim 7 limitations, Brady in view of Yu in view of D’Andrea in view of Sullivan disclose all claim 1 limitations. Brady further discloses all claim 6 limitations and the following limitations:
The method as in claim 6, comprising: configuring the computer system to select certain information of the received audio and visual information associated with the real-time operation of the registered self-driving truck to be available for a customer to access via the customer interface. [See [0039]; Brady teaches recording images/video of the interior of the storage compartments of an AGV, and providing said images/video to a user to identify what items have been placed in a storage compartment for delivery.]
Regarding the following claim 21 limitations, Brady in view of Yu in view of D’Andrea in view of Sullivan disclose all claim 1 limitations. Sullivan further discloses the following limitations:
The method of claim 1, wherein each first tier shipping hub facility is further equipped with optical character recognition capacity configured to acquire information from self-driving trucks autonomously entering and exiting the shipping hub facility through the in-bound and out-bound truck lanes. [See [0039-0040]; Sullivan teaches using a camera in order to detect a location of the robots (i.e. optical character recognition capacity configured to acquire information from self-driving trucks) at an inbound queue (i.e. in-bound truck lane).]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the autonomous vehicle delivery system of Brady in view of D’Andrea and Yu with the facility navigational sensors of Sullivan. While navigating a warehouse comprising human workers, it is important that autonomous vehicles move precisely in order to avoid accidents and reduce risk of harm to any human worker. The autonomous vehicles operating within the system of Brady would benefit from the navigational sensors in order to reduce the risk of worker injury when picking up or dropping off packages at materials handling facilities.
Regarding the following claim 22 limitations, Brady in view of Yu in view of D’Andrea in view of Sullivan disclose all claim 1 limitations. Yu further discloses the following limitations:
The method of claim 1, wherein the plurality of tiers further includes a third tier of shipping hub facilities configured with less functionality for interfacing self-driving trucks than the first tier and the second tier shipping hub facilities, and wherein a third tier shipping hub facility is equipped with a truck service center. [As described in the rejection of claim 1 above, citations [0039]; (Fig. 5); [0040]; (Fig. 3); [0043]; of Sullivan describe a facility equipped with in-bound and out-bound truck lanes with sensors or markers (i.e. the first tier shipping hub facility). As further described in the rejection of claim 1 above, paragraph [0023] of  Brady teaches a materials handling facility equipped with scanning equipment for scanning an identifier of picked items to track the item with the storage area and the transportation vehicle, but the facilities of Brady are not equipped with in-bound and out-bound truck lanes with sensors or markers taught by Sullivan (i.e. the second tier shipping hub facility). See [0135]; Yu teaches a distribution facility embodiment which is not equipped with in-bound and out-bound truck lanes with sensors or markers described in the distribution facility of Sullivan, nor is it equipped with the scanning equipment of the Brady embodiment. The distribution facility embodiment of Yu is, however, equipped with recharging equipment, refueling equipment and/or repair equipment. (i.e. wherein a third tier shipping hub facility is equipped with a truck service center).]

Claims 10 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brady (U.S. Pub. No. 2018/0024554) in view of Yu (U.S. Pub. No. 2015/0006005) in view of D’Andrea (U.S. Pat. No. 10,093,526) in view of Rademaker (U.S. Pub. No. 2012/0173448).
Regarding the following claim 10 limitations, Brady, as shown, discloses the following limitations with the exception of a plurality of shipping hub facilities:
A non-transitory computer readable medium system having code stored thereon, the code, when executed by one or more computer processors, causing the one or more computer processors to implement functions for operating self-driving trucks to provide a delivery service in a selected geographical region having shipping hub facilities distributed at different locations to provide delivery of goods to customers for the delivery service in the selected geographical region; [See [0016]; [0020]; [0064-0065]; Brady teaches a non-transitory computer readable medium system for using autonomous ground vehicles (AGVs) and a materials handling facility to deliver items for a group of users in a given area, such as a neighborhood.]
... wherein each shipping hub facility includes a warehouse space for storing customer goods to be delivered ... [See [0020]; Brady teaches a materials handling facility being a warehouse for inventory handling, and inventory items being delivered.]
... tracking status of goods at the shipping hub facilities including feeding facility-specific high-definition map information and navigation data to on-board computers in registered self- driving trucks for navigating registered self-driving trucks on one or more selected and designated routes ... [See [0110]; (Fig. 3); [0107]; [0108]; Brady teaches a server system 321 comprising networked computer systems and data stores. Brady further teaches maintaining information related to inventory, maps, GPS data, AGVs, delivery locations, home base locations, meeting locations, and associated travel paths, etc., which can be used to generate and deliver information to an AGV 200 used to deliver goods between destinations (i.e. the self-driving trucks are freight trucks), central management system 326, agents, etc.]
... and providing a customer interface for registered customers to access the computer system for (i) ordering, tracking ... a delivery service by one or more self- driving trucks to transport goods; [See [0052]; [0058]; [0066]; Brady teaches providing a user interface that allows a user to place an order for an item that will be transported by an AGV to a delivery location (i.e. ordering ... a delivery service by one or more self-driving trucks to transport goods). Brady further teaches using GPS tracking data to track AGVs and answer location status requests.  Brady yet further teaches a user requesting a notification be sent when an AGV with an ordered item is approaching.]
... (ii) accessing inventory status of goods for registered customers at one or more shipping hub facilities for delivery ... [See [0066]; [0067]; [0068]; Brady teaches users initiating a purchase request, identifying a materials handling facility with the requested item in stock (i.e. accessing inventory status of goods), and a determining an estimated delivery timeframe for the purchased item at the facility, and presenting delivery options to the user via a user interface.]
... performing delivery of goods ... by the registered self-driving trucks by navigating the registered self-driving trucks on the one or more selected and designated routes between shipping hub facilities using the navigation data fed to the on-board computers in the registered self-driving trucks. [See [0082]; (Fig. 8); (Fig. 9); Brady teaches the AGV control system 210 (i.e. the on-board computers in the registered self-driving trucks) receiving travel path instructions and/or information (i.e. navigation data) to navigate the AGV along the designated travel path (i.e. navigating the registered self-driving trucks on the one or more selected and designated routes) to the delivery location to deliver an item (i.e. performing delivery of goods).]
Yu discloses a plurality of shipping hub facilities distributed at different locations:
... shipping hub facilities distributed at different locations to provide delivery of goods to customers for the delivery service in the selected geographical region ... [While it is implied that the scope of Brady includes multiple materials handling facilities for a region (paragraph [0066] ... identifying a materials handling facility with the requested item in stock ...), it is not explicitly taught, as it is in Yu. See [0212]; (Fig. 14); [0182]; Yu teaches a delivery network for a delivery region comprising a plurality of home base facilities (HB). Yu further teaches that home base facilities can be warehouses (i.e. shipping hub facilities).]
... a customer interface ... for making payment for ... [While it is implied that the scope of Brady includes a user interface for making payment (paragraph [0066] The example process 500 begins with the receipt of a purchase request initiated by a user...), it is not explicitly taught, as it is in Yu. See [0066]; Yu teaches a user interface comprising a credit card reader which will unlock a compartment door of an autonomous vehicle after a recipient has made a payment.]
... delivery from an origin shipping hub facility to a destination shipping hub facility ... [See [0127]; (Fig. 6); [0115]; Yu teaches transporting packages between regional/local distribution facilities.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the autonomous vehicle delivery system of Brady with the plurality shipping hub facilities, shipping between the plurality shipping hub facilities, and payment customer interface of Yu.  It is common in the art to have a plurality of distribution facilities across a region in order to fulfill volatile demand for items. By storing items at different warehouse facilities distributed at different locations throughout a region, transportation of items between said warehouse facilities and customer destinations can be performed more efficiently due to shortened distances required to travel. This saves on transportation costs such as driver labor hours and fuel.
... wherein the customer interface enables the registered customers to specify the origin and the destination shipping hub facilities ... [See [0127]; (Fig. 6); [0115]; [0187]; As described above, Yu teaches transporting packages between regional/local distribution facilities. Yu further teaches a sender interfacing with the system in order to submit a delivery request specifying one or more items to be transported from a location designated by the sender (i.e. the origin ... shipping hub facility) to a deliver destination (i.e. the destination shipping hub facility).]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the user interface of Brady with the user interface of Yu, thereby providing users the option to specify both the origin and destination locations of the delivery request. This benefits the users/customers involved by granting them more control over the fulfillment of their transportation request.
Further, it is common in the art for payment to be involved when placing an order for an item.  By making this combination, the system of Brady would be able to provide a quick and easy way to receive payment for purchased items which improves user satisfaction.
D’Andrea discloses the following limitations:
... wherein the implemented functions comprise: registering self-driving vehicles  to be eligible for delivery of goods between the shipping hub facilities to comply with selected safety and operational requirements in a computer database stored in one or more computer servers that communicate with one another via one or more communication networks or links; [See [Col. 10, Lines 13-21]; (Fig. 2); [Col. 10, Lines 39-43]; [Col. 14, Lines 36-57]; [Col. 33, Line 62 – Col. 34, Line 3]; [Col. 34, Lines 29-41]; D’Andrea teaches a mobile drive unit 20 comprising a management module 15 comprising a resource scheduling module 92 which determines the mobile drive unit’s capability state, which represents the mobile drive units current ability or anticipated future ability to complete assigned tasks. D’Andrea teaches that the management module 15 may represent a single component, multiple components located at a central location within inventory system 10, or multiple components distributed throughout inventory system 10, and that each mobile drive unit 20 operating in the inventory system may be associated with a software process operating on a server in communication with the device.]
 (2) communicating with on-board computers in self-driving vehicles registered in the computer system to monitor, track and manage status and operations of registered self-driving vehicles  for delivering goods between the shipping hub facilities and to detect or identify one or more conditions of a registered self-driving vehicle suitable for being serviced or repaired at one of suitable shipping hub facilities; [See [Col. 34, Lines 6-16]; [Col. 33, Line 62 – Col. 34, Line 3]; D’Andrea teaches determining the capability state of a mobility drive unit 20 (i.e. self-driving truck). D’Andrea further teaches the capability state may relate to the repair status, supply status, or maintenance status of a mobile drive unit and its current ability or anticipated future ability to complete assigned tasks.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the autonomous vehicle delivery system of Brady in view of Yu with the capability status monitoring of D’Andrea. It is common for vehicles to require regular maintenance and repair, and autonomous vehicles are no exception. The system of Brady would benefit from monitoring repair/maintenance requirements of its vehicles in order to avoid unforeseen breakdowns, accidents, or safety hazards while fulfilling their deliveries, and subsequent delivery delays and customer dissatisfaction.
Rademaker discloses the following limitations:
... allowing registration of delivery trucks from a third party company fleet service in the computer database to be eligible for delivery of goods between the shipping hub facilities that would otherwise be carried out only by registered self-driving trucks without using the delivery trucks from the third party company fleet service, wherein the registration of the delivery trucks of the third party company fleet service enables customers of the third party company fleet service to use the customer interface provided for registered customers of the delivery service by the one or more self-driving trucks; and assigning the registered delivery trucks from the third party company fleet service for delivering goods between shipping hub facilities to supplement performance of customer-ordered transportation of goods between shipping hub facilities that would otherwise be performed only by registered self-driving trucks. [While Brady covers using traditional carrier deliveries when AGVs are unavailable or unwanted, it does not explicitly teach these traditional carrier deliveries being of a third-party. See [0048]; [0072]; Rademaker teaches requesting general custodians, such as a third-party taxi service, to assist in delivery of a package to a customer. Rademaker further teaches that this involves sending a delivery request to the dispatcher of the taxi service, a taxi being directed by a first-party delivery handoff system 202 to a package location, the taxi delivering the package to a location, and compensating the taxi.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the autonomous vehicle delivery system of Brady in view of Yu in view of D’Andrea with the third-party delivery feature of Rademaker. Brady would benefit from implementing this feature when delivery demand is greater than delivery capacity due to lack of vehicles. It is common in the art to have volatile delivery demand depending on seasonal factors such as holidays. By employing third-party vehicles to assist in meeting demand, delivery delays will be reduced and customer satisfaction increased.
Regarding the following claim 14 limitations, Brady in view of Yu in view of D’Andrea in view of Rademaker disclose all claim 10 limitations. Brady further discloses the following limitations:
The non-transitory computer readable medium system as in claim 10, wherein: the status of each registered self-driving truck includes a location in real time ... and a status of a delivery assignment of the registered self-driving truck. [See [0072]; [0058]; Brady teaches utilizing GPS signals to determine the coordinates of an AGV, and presenting users with a map that updates the current location of the AGV. Brady further teaches notifying a user when an AGV with an ordered item is approaching.]
D’Andrea discloses the following limitations:
... wherein the status of each self-driving vehicle  registered in the computer system includes ... a health condition of each registered self-driving vehicle ; [See [Col. 33, Line 62 – Col. 34, Line 3]; D’Andrea teaches determining a capability state (i.e. a health condition) of a mobile drive unit (i.e. self-driving truck).]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the autonomous vehicle delivery system of Brady in view of Yu in view of D’Andrea in view of Rademaker with the capability status monitoring of D’Andrea. It is common for vehicles to require regular maintenance and repair, and autonomous vehicles are no exception. The system of Brady in view of Yu in view of D’Andrea in view of Rademaker would benefit from monitoring repair/maintenance requirements of its vehicles in order to avoid unforeseen breakdowns, accidents, or safety hazards while fulfilling their deliveries, and subsequent delivery delays and customer dissatisfaction.
Regarding the following claim 15 limitations, Brady in view of Yu in view of D’Andrea in view of Rademaker disclose all claim 10 limitations. Brady further discloses the following limitations:
The non-transitory computer readable medium system as in claim 10, wherein: the operations of registered self-driving trucks for delivering goods ... include information on one or more assignments of each registered self-driving truck for performing one or more customer ordered deliveries; [See [0071]; Brady teaches directing autonomous transportation vehicles to a meeting location for transfer to an AGV for transport to a user specified delivery location.]
... and scheduling of the one or more assignments of each registered self-driving truck for performing one or more customer ordered deliveries. [See [0056]; Brady teaches determining schedule data for the transportation vehicles and AGVs associated with the delivery instructions they are given.]
Yu discloses the following limitations:
... delivery from one shipping hub facility to another ... [See [0127]; (Fig. 6); [0115]; Yu teaches transporting packages between regional/local distribution facilities.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the autonomous vehicle delivery system of Brady in view of Yu in view of D’Andrea in view of Rademaker with shipping between the plurality shipping hub facilities of Yu.  It is common in the art to have a plurality of distribution facilities across a region in order to fulfill volatile demand for items. By storing items at different warehouse facilities distributed at different locations throughout a region, transportation of items between said warehouse facilities and customer destinations can be performed more efficiently due to shortened distances required to travel. This saves on transportation costs such as driver labor hours and fuel.
Regarding the following claim 16 limitations, Brady in view of Yu in view of D’Andrea in view of Rademaker disclose all claim 10 limitations. D’Andrea further discloses the following limitations:
The non-transitory computer readable medium system as in claim 10, wherein the implemented functions include: configuring the computer system to deploy and activate an inspection protocol at on-board computers in a self-driving vehicle registered in the computer system to initiate an inspection procedure on safety and one or more operating conditions of the registered self-driving truck before assigning the registered self-driving vehicle for delivering goods between hub facilities. [See [Col. 10, Lines 13-18]; [Col. 4, Line 63 – Col. 5, Line 2]; [Col. 33, Line 62 – Col. 34, Line 3]; D’Andrea teaches a mobile drive unit 20 (i.e. a self-driving truck) comprising a management module 15 which, in turn, comprises a resource scheduling module 92 capable of determining the capability state of the mobile drive unit (i.e. initiate an inspection procedure on safety and one or more operating conditions of the registered self-driving truck). D’Andrea further teaches the capability state may relate to the repair status, supply status, maintenance status, and/or any other aspect of the mobile drive unit’s current ability or anticipated future ability to complete assigned tasks (i.e. before assigning the registered self-driving truck for delivering goods between hub facilities).]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the autonomous vehicle delivery system of Brady in view of Yu in view of D’Andrea in view of Rademaker with the capability status monitoring of D’Andrea. It is common for vehicles to require regular maintenance and repair, and autonomous vehicles are no exception. Further, it is advantageous and common in the art to have computers capable of performing diagnostic tests on the vehicles in which they are housed. The system of Brady in view of Yu in view of D’Andrea in view of Rademaker would benefit from monitoring repair/maintenance requirements of its vehicles in order to avoid unforeseen breakdowns, accidents, or safety hazards while fulfilling their deliveries, and subsequent delivery delays and customer dissatisfaction.
Regarding the following claim 17 limitations, Brady in view of Yu in view of D’Andrea in view of Rademaker disclose all claim 10 limitations. D’Andrea further discloses the following limitations:
The non-transitory computer readable medium system as in claim 16, wherein the implemented functions include: upon identification by the inspection procedure a safety or operating condition issue of a registered self-driving vehicle , initiating an alert to the on-board computer of the registered self- driving vehicle  for servicing or repairing the registered self-driving vehicle  at one of suitable shipping hub facilities before assigning the registered self-driving vehicle to a next delivery assignment. [See [Col. 34, Lines 6-16]; [Col. 33, Line 62 – Col. 34, Line 3]; D’Andrea teaches a mobile drive unit 20 transmitting a capability message (i.e. an alert) when its capabilities change or when an event affecting its capabilities occurs, such as fuel level dropping, parts breaking, or scheduled maintenance is required.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the autonomous vehicle delivery system Brady in view of Yu in view of D’Andrea in view of Rademaker with the capability status monitoring of D’Andrea. It is common for vehicles to require regular maintenance and repair, and autonomous vehicles are no exception. Further, it is advantageous and common to receive a notification if repairs to a monitored vehicle are required. The system of Brady in view of Yu in view of D’Andrea in view of Rademaker would benefit from being notified of repair/maintenance requirements of its vehicles in order to avoid unforeseen breakdowns, accidents, or safety hazards while fulfilling their deliveries, and subsequent delivery delays and customer dissatisfaction.
Regarding the following claim 18 limitations, Brady in view of Yu in view of D’Andrea in view of Rademaker disclose all claim 10 limitations. Yu discloses the following limitations:
The non-transitory computer readable medium system as in claim 10, wherein the implemented functions include: deploying and activating a vehicle control software at on-board computers in registered self- driving trucks to allow remote control of an operation of a registered self-driving truck in response to a condition occurring in the registered self-driving truck. [See [0105]; Yu teaches supplementing autonomous control of a vehicle with human control via remote-operation on an as-needed basis, such as a vehicle breakdown (i.e. a condition occurring in the registered self-driving truck).]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the autonomous vehicle delivery system of Brady in view of Yu in view of D’Andrea in view of Rademaker with the remote-operation feature of Yu. Currently, autonomous vehicle technology is still in a state of development and refinement, and failure to operate perfectly poses risk of death to passengers or other drivers sharing the road. Therefore, it would be beneficial for the system of Brady in view of Yu in view of D’Andrea in view of Rademaker to adapt the remote-operation feature of Yu when risk of failure is increased due to vehicle conditions. Switching to remote-operation would allow deliveries to continue with reduced risk of accidents by temporarily replacing autonomous control with a remote human driver.
Regarding the following claim 19 limitations, Brady in view of Yu in view of D’Andrea in view of Rademaker disclose all claim 10 limitations. Yu further discloses the following limitations:
The non-transitory computer readable medium system as in claim 10, wherein the implemented functions include: deploying and activating a vehicle control software at on-board computers in registered self- driving trucks to allow remote control of an operation of a registered self-driving truck in response to a condition occurring in a surrounding of the registered self-driving truck. [See [0105]; Yu teaches supplementing autonomous control of a vehicle with human control via remote-operation on an as-needed basis, such as changes in traffic patterns, road construction, road or lane closures, detours, traffic accidents, severe weather conditions, or some other unexpected disruption to roadway traveling conditions. (i.e. a condition occurring in a surrounding of the registered self-driving truck).]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the autonomous vehicle delivery system of Brady in view of D’Andrea in view of Rademaker with the remote-operation feature of Yu. Currently, autonomous vehicle technology is still in a state of development and refinement, and failure to operate perfectly poses risk of death to passengers or other drivers sharing the road. Therefore, it would be beneficial for the system of Brady in view of Yu in view of D’Andrea in view of Rademaker to adapt the remote-operation feature of Yu when risk of failure is increased due to road conditions. Switching to remote-operation would allow deliveries to continue with reduced risk of accidents by temporarily replacing autonomous control with a remote human driver.
Regarding the following claim 20 limitations, Brady in view of Yu in view of D’Andrea in view of Rademaker disclose all claim 10 limitations. Rademaker further discloses the following limitations:
The non-transitory computer readable medium system as in claim 10, wherein the implemented functions include: rendering registered self-driving trucks available for delivering goods between shipping hub facilities as part of performance of a delivery service by the third party company fleet service that would otherwise be performed by delivery trucks of the third party company fleet service without using the shipping hub facilities and any of the registered self-driving trucks; and assigning an available registered self-driving truck to deliver goods between shipping hub facilities as part of performance of the delivery service by the third party company fleet service that would otherwise be performed by delivery trucks of the third party company fleet service without using the shipping hub facilities and the registered self-driving trucks. [While Brady covers using traditional carrier deliveries when AGVs are unavailable or unwanted, it does not explicitly teach these traditional carrier deliveries being of a third-party. See [0048]; [0072]; Rademaker teaches requesting general custodians, such as a third-party taxi service, to assist in delivery of a package to a customer. Rademaker further teaches that this involves sending a delivery request to the dispatcher of the taxi service, a taxi being directed by a first-party delivery handoff system 202 to a package location, the taxi delivering the package to a location, and compensating the taxi.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the autonomous vehicle delivery system of Brady in view of Yu in view of D’Andrea in view of Rademaker with the third-party delivery feature of Rademaker. The system of Brady in view of Yu in view of D’Andrea in view of Rademaker would benefit from implementing this feature when delivery demand is greater than delivery capacity due to lack of vehicles. It is common in the art to have volatile delivery demand depending on seasonal factors such as holidays. By employing third-party vehicles to assist in meeting demand, delivery delays will be reduced and customer satisfaction increased.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Brady (U.S. Pub. No. 2018/0024554) in view of Yu (U.S. Pub. No. 2015/0006005) in view of D’Andrea (U.S. Pat. No. 10,093,526) in view of Rademaker (U.S. Pub. No. 2012/0173448) in view of Vain (U.S. Pub. No. 2020/0130893).
Regarding the following claim 11 limitations, Brady in view of Yu in view of D’Andrea in view of Rademaker disclose all claim 10 limitations. Vain, as shown, discloses the following limitations:
The non-transitory computer readable medium system as in claim 10, wherein the registration of self-driving trucks to be eligible for delivery of goods between the shipping hub facilities include compliance with a SAE level 1 or higher levels for autonomous vehicles by SAE International. [While Brady teaches fully autonomous ground vehicles, it does not categorize their autonomy on the SAE autonomy scale. See [0013]; [0051-0057]; Vain teaches an autonomous delivery robot assuming SAE level 5 automation.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the autonomous vehicle delivery system of Brady in view of Yu in view of D’Andrea in view of Rademaker with the robotic autonomy level greater than SAE level 1 of Vain. It would benefit Brady in view of Yu in view of D’Andrea in view of Rademaker to maintain fully autonomous ground vehicles (SAE level 5) since that is required for the system to operate as described.
Regarding the following claim 12 limitations, Brady in view of Yu in view of D’Andrea in view of Rademaker disclose all claim 10 limitations. Vain, as shown, discloses the following limitations:
The non-transitory computer readable medium system as in claim 10, wherein the registration of self-driving trucks to be eligible for delivery of goods between the shipping hub facilities include compliance with a SAE level 3 or higher levels for autonomous vehicles by SAE International. [While Brady teaches fully autonomous ground vehicles, it does not categorize their autonomy on the SAE autonomy scale. See [0013]; [0051-0057]; Vain teaches an autonomous delivery robot assuming SAE level 5 automation.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the autonomous vehicle delivery system of Brady in view of Yu in view of D’Andrea in view of Rademaker with the robotic autonomy level greater than SAE level 3 of Vain. It would benefit Brady in view of Yu in view of D’Andrea in view of Rademaker to maintain fully autonomous ground vehicles (SAE level 5) since that is required for the system to operate as described.
Regarding the following claim 13 limitations, Brady in view of Yu in view of D’Andrea in view of Rademaker disclose all claim 10 limitations. Vain, as shown, discloses the following limitations:
The non-transitory computer readable medium system as in claim 10, wherein the registration of self-driving trucks to be eligible for delivery of goods between the shipping hub facilities include compliance with a SAE level 4 or higher levels for autonomous vehicles by SAE International. [While Brady teaches fully autonomous ground vehicles, it does not categorize their autonomy on the SAE autonomy scale. See [0013]; [0051-0057]; Vain teaches an autonomous delivery robot assuming SAE level 5 automation.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the autonomous vehicle delivery system of Brady in view of Yu in view of D’Andrea in view of Rademaker with the robotic autonomy level greater than SAE level 4 of Vain. It would benefit Brady in view of Yu in view of D’Andrea in view of Rademaker to maintain fully autonomous ground vehicles (SAE level 5) since that is required for the system to operate as described.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS GOMEZ whose telephone number is (571) 272-0926. The examiner can normally be reached on 7:30 AM – 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHANNON CAMPBELL can be reached at (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/C.G./
Examiner, Art Unit 3628 
/DANIEL VETTER/              Primary Examiner, Art Unit 3628